DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 10/14/2018 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or canceled from the claims:
a second pouch having a second inlet tube connected to the first pouch when the system is used to treat lung cancer or prostate cancer, as required by claim 17.
Claim 17 requires all of the limitations of the base claim (independent claim 1) and intervening claim 12 (a method claim that requires the system of claim 1).    
Claim 1 requires that the “heating apparatus” include “a first pouch having a first inlet tube,” [and] “a second pouch having a second inlet tube connected to the first pouch.” 
The method of claim 12, for treating a cancer, requires that the first and second pouches be placed in different hollow capsules of the subject, i.e., “positioning the first pouch into a first hollow capsule of the subject” and “positioning the second pouch into a second hollow capsule of the subject.”  However, when the first and second pouches are placed in different hollow capsules of the subject, the second pouch is still required to have a second inlet tube connected to the first pouch, as specified by claim 1. 
Claim 17 then requires that the cancer is pancreatic cancer, lung cancer or prostate cancer.
FIG. 4 of the instant application depicts the system being used to treat pancreatic cancer [see published Spec (U.S. 2019/0117991) at ¶’s [0080]-[0086]].  As clearly shown in FIG. 4, there is a first inlet tube leading into first pouch (131b), and a second inlet tube extending between the first pouch (131b) and the second pouch (132b) that connects the second pouch to the first pouch. 
FIGS. 5 & 6 depict the system being used to treat lung cancer and prostate cancer, respectively.  While FIGS. 5 & 6 clearly depict the first and second pouches being placed in respective first and second hollow capsules of the subject, they do not appear to show a 
a second inlet tube connecting the second pouch to the first pouch.  Rather, they appear to depict one inlet tube feeding both pouches, but not a second inlet tube connecting the first pouch to the second pouch.  
4.	Correction is required.  No new matter should be entered.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 3 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 3 recites the limitation “wherein the first RF electrode and the second RF electrode are wire-like electrodes” in lines 1-2.  The recitation of “wire-like” renders the claim indefinite because it includes elements (electrodes) not actually disclosed (those possibly encompassed by the recitation of "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  Further, the Specification does not provide a standard for ascertaining what types of electrodes may, or may not, fall within the scope of “wire-like” and, as such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 3.  Clarification is required. 
9.	Claim 20 recites the limitation “is heated up to about 42º C” in lines 1-2.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.  

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
12.	Dependent claim 13 recites the limitation “wherein the mass to be heated in the subject is located between the first hollow capsule and the second hollow capsule” in lines 1-2.
However, claim 12 (from which claim 13 depends) recites the limitation “forming a wave to heat a mass of the subject within a hot zone between the first hollow capsule and the second hollow capsule.”  In other words, claim 12 establishes that the mass is located within a hot zone, and that the hot zone is located between the first hollow capsule and the second hollow capsule.  Therefore, merely reciting again in claim 13 that the mass is located between the first hollow capsule and the second hollow capsule fails to further limit the subject matter of the claim upon which it depends (claim 12).
13.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1-3, 7, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,076,012 to Swanson et al. (“Swanson”).  
16.	Regarding claim 1, Swanson discloses a system, comprising: 
a radio frequency (RF) generator [(444); FIG. 83], comprising: an RF power; and an RF signal generator electrically connected to the RF power, wherein the RF signal generator is configured to be initiated by the RF power and generate an RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”); FIG. 83]; and 
a heating apparatus, comprising [with reference to annotated FIG. 84 of Swanson provided below]: 

    PNG
    media_image1.png
    229
    573
    media_image1.png
    Greyscale

a first pouch [as broadly as claimed, a first “segment” indicated as “first pouch” in annotated FIG. 84; see col. 36, ll. 55-60] having a first inlet tube [the portion of lumen (432) leading into the first pouch - shown in annotated FIG. 84; col. 35, ll. 32-36]; 
a second pouch [as broadly as claimed, a second “segment” indicated as “second pouch” in annotated FIG. 84; see col. 36, ll. 55-60] having a second inlet tube connected to the first pouch [the portion of lumen (432) extending between the first pouch and the second pouch - shown in annotated FIG. 84; col. 35, ll. 32-36]; 
a first RF electrode in the first pouch [first electrode (429) shown in annotated FIG. 84; col. 5, ll. 32-36; col. 35, ll. 53-59] and a second RF electrode in the second pouch [second electrode (429) shown in annotated FIG. 84; col. 5, ll. 32-36; col. 35, ll. 53-59], wherein the first RF electrode and the second RF electrode are configured to receive the RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”)]; and 
a liquid reservoir [source of ionic fluid (438); FIG. 83] operatively connected to the first inlet tube of the first pouch and configured to supply liquid to fill the first pouch and the second pouch [see col. 35, ll. 37-43 (“The lumen 432 includes a proximal end 433, which communicates with a source of ionic fluid 438. The lumen 432 conveys the ionic fluid 438. The ionic fluid 438 passes through the apertures 434 and fills the space between the lumen 432 and the surrounding porous material 430. The fluid 438 also serves to expand the diameter of the structure 424”)].17.	Regarding claim 2, Swanson further discloses wherein the first RF electrode and the second RF electrode are connected with the RF signal generator via a wire [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy”); FIG. 83; and col. 7, ll. 56-63 wherein Swanson discloses coupling electrodes to individual wires for conducting ablation energy to the electrodes].18.	Regarding claim 3, Swanson further discloses wherein the first RF electrode and the second RF electrode are wire-like electrodes [as broadly as claimed, and as best understood (see rejection under § 112(b) above)], Swanson discloses that the electrodes may comprise spiral coils (which are considered “wire-like”) - col. 8, ll. 36-39].19.	Regarding claim 7, Swanson further discloses wherein the RF generator is configured to generate a wave with a frequency between the first RF electrode and the RF second electrode [Swanson discloses that the electrodes can be operated in a bi-polar mode - col. 8, ll. 54-57].20.	Regarding claim 10, Swanson further discloses wherein the liquid is an aqueous solution [hypertonic saline solution - col. 35, line 60 - col. 36, line 10].21.	Regarding claim 11, Swanson further discloses wherein the aqueous solution is a physiologically acceptable buffer solution or a salt thereof, or saline [hypertonic saline solution - col. 35, line 60 - col. 36, line 10].
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2014/0371736 to Levin et al. ("Levin").
25.	Regarding claims 4 & 5, Swanson discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Swanson does not, however, disclose:
a temperature controller configured to control a temperature of the liquid (claim 4);
a first pump configured to draw the liquid out from the liquid reservoir into the temperature controller (claim 5); and 
a second pump configured to draw out the liquid in the first pouch and the second pouch back into the liquid reservoir (claim 5).	Levin, in a similar field of endeavor, teaches heat ablation systems, device, and methods for ablating a volume of tissue (“target tissue”) [¶[0099]] using circulating fluid injected into an expandable treatment element (balloon) [e.g., ¶[0121]].  
Levin teaches that the circulating, delivered heated fluid may be maintained at a relatively constant temperature and/or at varied temperatures [e.g., ¶[0012]], and further teaches a controller constructed and arranged to modify various parameters including, e.g., temperature of the fluid delivered to the balloon (expandable treatment element) [e.g., ¶’s [0043] and [0206] (“controller 360 may be constructed and arranged to modify the temperature, flow rate and/or pressure of a fluid delivered to one or more treatment elements”); and FIG. 19; therefore comprising a “temperature controller”].
	Levin additionally utilizes “typical” fluid delivery and extraction devices to independently deliver and remove heated fluid from the balloon, including a fluid delivery device (600), typically a pump or pressurized reservoir configured such that fluid flows from lumen (160) into balloon 120, and a fluid extraction device (700), such as a pump or reservoir maintained at a vacuum or other negative pressure sufficient to cause fluid to flow from balloon (120) into lumen (113) and out port (163) [¶[0137; FIGS. 4A-4B].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson to include known components typically used in ablation systems that incorporate heated fluid, including a temperature controller configured to control a temperature of the liquid, a first pump configured to draw the liquid out from the liquid reservoir into the temperature controller, and a second pump configured to draw out the liquid in the first pouch and the second pouch back into the liquid reservoir, as taught by Levin, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

26.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2009/0125014 to Bouthillier et al. ("Bouthillier").
27.	Regarding claim 6, Swanson discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Swanson does not, however, disclose:
wherein the liquid reservoir comprises a weight sensor configured to monitor a volume of the liquid.
Bouthillier, in a similar field of endeavor, teaches a thermal ablation system utilizing heated fluid [Abstract], including a reservoir (92), and a level sensing board (94) disposed within the reservoir (92) for monitoring a volume of fluid therein [¶[0036]; FIG. 8].  The level sensing board (94) comprises a plurality of level sensors (e.g., capacitors) arranged along a height of the board (94).  By analyzing signals received from the level sensors, the controller (44) may determine the volume of the fluid within the reservoir (92) [¶[0036]; FIG. 8] [note: Examiner considers the level sensing board (94) of Bouthillier a “weight” sensor, in that it performs the same claimed function of “monitoring a volume of the liquid;” further, the claim, as broadly as written, ascribes no structural limitations to the sensor itself].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson to include a level sensing board for monitoring a volume of the fluid, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

28.	Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2007/0043350 to Soltesz et al. ("Soltesz").
29.	Regarding claims 8 & 9, Swanson discloses all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	Swanson does not, however, disclose:
wherein the frequency of the wave is in a range of from 0.1 MHz to 100 MHz (claim 8); nor
wherein the frequency of the wave is in a range of from 10 MHz to 100 MHz (claim 9).
Soltesz, in a similar field of endeavor, teaches that it was well known in the art to provide RF energy for thermal ablation at a selected frequency in the range of 10 MHz to 1000 MHz [Soltesz, at ¶[0032] (“a bipolar RF generator may be activated to provide suitable radiofrequency (RF) energy, preferably at a selected frequency in the range of 10 MHz to 1000 MHz”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson such that the frequency of the wave is in a range of from 0.1 MHz to 100 MHz, or in a range of from 10 MHz to 100 MHz, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

30.	Claims 12, 13, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2018/0296264 to DeSimone et al. ("Desimone").
31.	Regarding claim 12, Swanson teaches a method…, comprising: 
providing the system according to claim 1 [see the rejection of claim 1 above under § 102 (based on Swanson) which is fully incorporated herein]; 
filling the first pouch and the second pouch with the liquid [see col. 35, ll. 37-43 (“The lumen 432 includes a proximal end 433, which communicates with a source of ionic fluid 438. The lumen 432 conveys the ionic fluid 438. The ionic fluid 438 passes through the apertures 434 and fills the space between the lumen 432 and the surrounding porous material 430. The fluid 438 also serves to expand the diameter of the structure 424”)]; [and]
initiating the RF signal generator to generate the RF signal, wherein the first RF electrode and the second RF electrode receive the RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”)]. 
TREATING A CANCER & POUCH POSITIONING 
While Swanson teaches that the invention has application in procedures requiring access to other regions of the body, such as, for example, the prostate [see col. 7, ll. 30-36], Swanson does not explicitly teach that the method is for treating a cancer, nor does the relied-upon embodiment of Swanson teach that the first and second pouches are positioned in respective first and second hollow capsules of the subject.
As such, Swanson fails to teach:
positioning the first pouch into a first hollow capsule of the subject (claim 12); 
positioning the second pouch into a second hollow capsule of the subject (claim 12); 
forming a wave to heat a mass of the subject within a hot zone between the first hollow capsule and the second hollow capsule (claim 12); 
wherein the mass to be heated in the subject is located between the first hollow capsule and the second hollow capsule (claim 13); 
wherein the mass is a tumor or a malignant cell (claim 16); 
wherein the cancer is pancreatic cancer, lung cancer or prostate cancer (claim 17); nor 
wherein the cancer is pancreatic cancer, and the first hollow capsule is stomach of the subject, and the second hollow capsule is duodenum of the subject (claim 18). 	DeSimone, in a similar field of endeavor, teaches an ablation device that is primarily used to modulate the duodenal mucosa [¶[0006] [see also FIGS. 4 & 13 depicting the device positioned in the stomach (110) and duodenum (120)].  DeSimone teaches that the device can be configured to deliver radiofrequency (RF) energy [¶[0045]], and that an electrically conductive liquid (400) can be delivered into an interior space of the device (between two balloons), and energized via electrodes (244) for ablation [¶’s [0052]-[0053]].
	While primarily used to modulate the duodenal mucosa, as noted above, Desimone also teaches that the duodenum and the adjacent portions of the GI tract “offer unique vantage points to deliver electroporation and other energy delivery to neighboring structures” [¶[0094]], and that, “[s]ince the GI tract is curved and tortuous, bipolar electroporation can be carried out by deploying a distal electrode and a proximal electrodes along [the] GI tract in such a way that the electric field created in between these two points will cover the visceral tissues and organs on the path outside of GI tract” [¶[0094]].  DeSimone further teaches that therapy can therefore be delivered for the treatment of conditions such as, but not limited to, pancreatic malignancy [¶[0094]].  As such, one of ordinary skill in the art reading the foregoing passages of DeSimone would understand and appreciate that the proximal and distal electrodes device of DeSimone can be deployed in different portions [hollow capsules] of the GI tract, such as in the adjacent stomach and duodenum portions, for the purpose of treating pancreatic malignancy [note also ¶[0092] of DeSimone which teaches placement of electrodes in the stomach and the duodenum. 
	With regard to the particular claim limitations, Desimone teaches that:
  	[claim 12] A proximal [portion] of the device can be positioned in a first hollow capsule of the subject [e.g., stomach (110) - ¶’s [0092], [0094]; FIGS. 4 & 13]; 
[claim 12] A distal [portion] of the device can be positioned in a second hollow capsule of the subject [e.g., duodenum (120) - ¶’s [0092], [0094]; FIGS. 4 & 13];  
[claim 12] the mass is heated within a hot zone between the first hollow capsule and the second hollow capsule [¶[0094]]; 
[claim 13] wherein the mass to be heated in the subject is located between the first hollow capsule and the second hollow capsule [¶[0094]]; 
[claim 16] wherein the mass is a tumor or a malignant cell [used to treat “pancreatic malignancy” - ¶[0094]]; 
[claim 17] wherein the cancer is pancreatic cancer [used to treat “pancreatic malignancy” - ¶[0094]], lung cancer or prostate cancer; and 
[claim 18] wherein the cancer is pancreatic cancer [used to treat “pancreatic malignancy” - ¶[0094]], and the first hollow capsule is stomach of the subject [stomach (110) - ¶’s [0092], [0094]; FIGS. 4 & 13], and the second hollow capsule is duodenum of the subject [e.g., duodenum (120) - ¶’s [0092], [0094]; FIGS. 4 & 13]. 	Given that the relied-upon embodiment of Swanson [FIG. 84] teaches multiple segments [see col. 36, ll. 55-60], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson such that a proximal-most segment comprises the first pouch (with the first RF electrode therein) and a distal-most segment comprises the second pouch (with the second RF electrode therein), with the first segment (first pouch) positioned in the stomach (first hollow capsule) of a subject and the second segment positioned in the duodenum of the subject (second hollow capsule) for the purpose of heating a mass (malignant pancreatic mass) within a hot zone between the first hollow capsule (stomach) and the second hollow capsule (duodenum), since such a pancreatic malignancy treatment technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by DeSimone), and one of ordinary skill in the art would have been capable of applying this known technique to the known device/method of Swanson, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

32.	Claims 14, 15, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swanson and Desimone, as applied to claim 12 above, and further in view of Soltesz.
33.	Regarding claims 14, 15, 19, & 20, the combination of Swanson and Desimone teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
The combination of Swanson and Desimone does not, however, teach:
wherein the wave has a frequency in a range of from 0.1 MHz to 100 MHz (claim 14); wherein the wave has a frequency in a range of from 10 MHz to 100 MHz (claim 15);
wherein the mass of the subject is heated up to at least 38º C. and no more than 45º C (claim 19); and 
wherein the mass of the subject is heated up to about 42º C (claim 20).
Soltesz, in a similar field of endeavor, teaches that it was well known in the art to provide RF energy for thermal ablation at a selected frequency in the range of 10 MHz to 1000 MHz, with the emitted energy being converted within the tissue to heat in a range beginning at about 40ºC [Soltesz, at ¶[0032] (“a bipolar RF generator may be activated to provide suitable radiofrequency (RF) energy, preferably at a selected frequency in the range of 10 MHz to 1000 MHz.  The emitted energy is converted within the tissue into heat in the range of about 40ºC. to about 95ºC.”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Swanson and DeSimone, such that that the frequency of the wave is in a range of from 0.1 MHz to 100 MHz, or in a range of from 10 MHz to 100 MHz, and wherein the mass of the subject is heated up to at least 38º C. and no more than 45º C, or wherein the mass of the subject is heated up to about 42º C, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794